Name: Council Decision (EU) 2019/299 of 12 February 2019 on the position to be taken on behalf of the European Union within the Regional Steering Committee of the Transport Community as regards certain personnel matters in relation to the implementation of the Treaty establishing the Transport Community
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  European construction;  economic geography;  transport policy;  organisation of transport;  maritime and inland waterway transport;  land transport
 Date Published: 2019-02-21

 21.2.2019 EN Official Journal of the European Union L 50/23 COUNCIL DECISION (EU) 2019/299 of 12 February 2019 on the position to be taken on behalf of the European Union within the Regional Steering Committee of the Transport Community as regards certain personnel matters in relation to the implementation of the Treaty establishing the Transport Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 and Article 100(2), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Treaty establishing the Transport Community (1) (the TCT) was signed by the Union in accordance with Council Decision (EU) 2017/1937 (2). (2) In accordance with Article 41(3) of the TCT, the TCT has applied provisionally since 9 October 2017. It currently applies provisionally among the Contracting Parties, namely the Union, the Republic of Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Kosovo (*1), Montenegro and the Republic of Serbia. (3) The Regional Steering Committee of the Transport Community (the Steering Committee) is to adopt Decisions on certain personnel matters in order to ensure the proper implemention of the TCT. (4) It is appropriate to establish the position to be taken on the Union's behalf in the Steering Committee as regards its Decisions on certain personnel matters, as such Decisions are necessary for the initiation of the work of the Permanent Secretariat of the Transport Community, and will have legal effects vis-Ã -vis the Union. (5) The position of the Union within the Steering Committee should therefore be based on the attached draft Decisions, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Regional Steering Committee of the Transport Community shall be based on the draft Decisions of the Steering Committee attached to this Decision. Minor changes to those draft Decisions may be agreed to by the representatives of the Union within the Steering Committee without further decision by the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 February 2019. For the Council The President E.O. TEODOROVICI (1) OJ L 278, 27.10.2017, p. 3. (2) Council Decision (EU) 2017/1937 of 11 July 2017 on the signing, on behalf of the European Union, and provisional application of the Treaty establishing the Transport Community (OJ L 278, 27.10.2017, p. 1). (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. DRAFT DECISION No ¦/2019 OF THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY of ¦ on the adoption of rules on the recruitment, working conditions and geographic equilibrium of the staff of the Permanent Secretariat of the Transport Community THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY, Having regard to the Treaty establishing the Transport Community, and in particular Article 24(1) and Article 30 thereof, HAS DECIDED AS FOLLOWS: Sole Article The rules on the recruitment, working conditions and geographic equilibrium of the staff of the Permanent Secretariat of the Transport Community, as set out in the Annex to this Decision, are hereby adopted. Done at ¦, For the Regional Steering Committee The President ANNEX Rules on the recruitment, working conditions and geographic equilibrium of the staff of the Permanent Secretariat of the Transport Community I. GENERAL 1. These Rules establish the procedures for the recruitment of the Director and of any Deputy Directors, as well as of the staff of the Permanent Secretariat of the Transport Community (the Secretariat), requirements on their working conditions and on the geographical equilibrium of the staff, in accordance with the Treaty establishing the Transport Community (the Treaty). 2. In case of any contradiction between these Rules and the Treaty, the provisions of the Treaty shall apply. II. RECRUITMENT OF THE DIRECTOR AND ANY DEPUTY DIRECTORS OF THE SECRETARIAT 3. Upon approval of the Regional Steering Committee, an open call for applications for the position of Director or Deputy Director shall be published in the European Union (the Union) as well as in the the South East European Parties (the Republic of Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Kosovo (*1), Montenegro and the Republic of Serbia). 4. At least 30 days before the relevant meeting date for which the appointment of the Director or a Deputy Director figures on the agenda of the Regional Steering Committee, the European Commission shall distribute a proposal containing the proposed candidate. 5. The candidate shall be nominated in its personal capacity. 6. The candidate shall be a citizen of any Member State of the Union or any South East European Party. 7. The proposal of the European Commission shall be duly justified having regard to the responsibilities the Director or a Deputy Director. It shall contain a description of the qualifications and experience of the nominee and shall be based on his or her prior agreement to be nominated. 8. Any Contracting Party may express its views on the proposal. Should this be done in writing prior to the meeting of the Regional Steering Committee, the Chair of the Regional Steering Committee (the Chair) shall announce the relevant statement during the meeting. 9. The Regional Steering Committee may ask for the proposed candidate to be heard during its meeting before the decision for appointment is taken. The Chair shall propose in advance ad hoc operational rules for the hearing (time frame, number of questions, etc.). 10. Following consultation of the Ministerial Council, the Regional Steering Committee shall decide on the appointment of the Director and any Deputy Director by unanimity in accordance with Article 24(3) of the Treaty. 11. The Regional Steering Committee shall indicate in its decision the start date of the appointment. 12. Within seven calendar days of the decision by the Regional Steering Committee, the Chair shall issue an Act of Appointment which shall be countersigned by the Director or the Deputy Director. III. RECRUITMENT OF THE STAFF OF THE SECRETARIAT General 13. The recruitment of the staff of the Secretariat shall be based cumulatively on the following major principles:  transparency of the selection procedures;  non-discrimination;  competition and professionalism;  gender balance; and  geographical equilibrium. 14. The Regional Steering Committee shall adopt the Secretariat Organigram, based on a proposal by the Director. 15. Any person who is a citizen of any Contracting Party may apply for any announced position in the Secretariat. 16. Applicants shall apply in their personal capacity. 17. The Secretariat shall be responsible for the organisation of the selection procedures in accordance with these Rules. The Secretariat may involve external consultancy to support its work at any stage of the selection procedures. 18. The staff, except Deputy Directors, shall be selected and appointed by the Director. 19. Further to the selection procedure, any formal appointment shall be subject to certification by a qualified medical practitioner designated by the Director that the appointee possesses the degree of physical fitness needed for the post. 20. Any appointment shall be for a fixed term, following a probationary period in accordance with these Rules, and shall be renewable. 21. A probationary period of six months from appointment shall be established for any position. In accordance with point 23(b), the probationary period may be extended by a maximum of six months. 22. Any period of past service with the Secretariat as an established official may be considered, in whole or in part, a probationary period. This shall be applicable when the main obligations under the job description of the previous position and that of the position to which the official has been appointed in accordance with these Rules coincide. 23. During the fifth month of any probationary period, the official's immediate superior shall draw up a report on the official's competence, efficiency and conduct. The report shall recommend: (a) that the official's appointment be confirmed; (b) that the official's probationary period be extended by a maximum of six months; or (c) that the official's appointment be terminated. 24. The report referred to in point 23 shall be transmitted before the end of the fifth month to the Director for a decision. 25. The probationary period shall be considered as a part of the overall term of the appointment. 26. Upon a proposal by any Contracting Party, the Director, in consultation with the European Commission, may appoint a seconded expert from that Contracting Party for a period up to three years, subject to administrative and financial capacity. The Director shall adopt detailed rules concerning the status of seconded experts. Transparency and selection procedure 27. The Secretariat shall launch the selection procedure by publishing vacancy notices which specify the criteria concerning general and specific competencies and key qualifications required as well as the possible duration of the appointment, the function and the main steps of the selection procedure. 28. Any vacancy notice shall be published in English on the website of the Secretariat as well as in the international and specialist press at least two months before the start of the relevant selection procedure. The information shall also be distributed to all Contracting Parties. 29. The Director may identify information, subject to confidentiality, which shall be announced only to shortlisted applicants. Such information, however, may not refer to the job description itself. 30. In the selection procedure, the Director shall be supported by a Selection Committee, which shall consist of at least four members: the Director, one representative of the Presidency and two representatives of the European Commission. Other staff of the Secretariat can also be included in the Selection Committee. In specific cases, in particular for selection procedures for experts, one additional external member may be designated following a proposal by the European Commission. 31. The Selection Committee shall evaluate applications and agree, for each vacancy, on a shortlist of applicants that meet the eligibility criteria and best match the selection criteria required by the vacancy notice. 32. The Selection Committee shall invite the shortlisted applicants for interviews. 33. Should the Selection Committee find it necessary, it may decide to invite the shortlisted applicants to written tests to take place on the same days as the interviews. The content of the tests shall be defined in accordance with the level and profile of the position published. The written tests, tailored according to the profile of the post, shall consist of at least the following components: (a) general aptitudes and language abilities to the extent necessary for the performance of the duties and specific competencies with reference to the relevant profiles, and (b) assessing the quality of writing style and presentation. 34. On the basis of the shortlisted applicants and having regard to the results of the interviews, the Director may establish a reserve list. This reserve list shall be valid up to 12 months from the date of its establishment and its validity may be extended by decision of the Director. 35. Any outcome of a selection procedure shall be reflected in writing in a protocol which shall be signed by the members of the Selection Committee. Applicants shall be informed of the outcome of the selection procedure. 36. Any Contracting Party is entitled to obtain a copy of any of the protocols under point 35 upon written request to the Director. Non-discrimination 37. Discrimination on any grounds during the selection procedure shall be prohibited. 38. All posts shall be open equally to women and men without any reference to religion, nationality, race or creed. Competition and professionalism 39. No particular post shall be reserved for particular persons and/or citizens of any Contracting Party. 40. In recruiting staff, the Director shall give primary consideration to the necessity of obtaining the services of persons possessing the highest standards of competence and integrity. Any job description in the vacancy notices shall state clearly the formal requirements concerning education, experience, language skills, etc. 41. The recruitment shall be open to competition among internal candidates and any other applicants, based on equal opportunity standards. Among candidates with equal qualifications and experience, preference shall be given to internal applicants. IV. WORKING CONDITIONS OF STAFF 42. The Director shall ensure that, in accordance with the budget of the Secretariat and in compliance with the budgetary rules and with the decisions of the institutions under the Treaty, the staff of the Secretariat be provided with the necessary working conditions in terms of equipment, working area, access to available information, etc. 43. Any official of the Secretariat has the right to request from the Director that her or his working conditions be improved. The request shall be properly justified. In case the request cannot be fulfilled, the Director or any other authorised member of the staff shall provide the official with a relevant answer in writing. 44. The Director may adopt internal rules on the working conditions in accordance with points 42 and 43. V. GEOGRAPHICAL EQUILIBRIUM IN RESPECT OF STAFF 45. The Director shall provide for an equitable distribution of posts among citizens of the Contracting Parties, as far as possible and in accordance with the interests of the Secretariat. VI. FINAL PROVISIONS 46. These Rules shall become effective on the day of their adoption by the Regional Steering Committee. (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. DRAFT DECISION No ¦/2019 OF THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY of ¦ on the adoption of the Staff Regulations of the Transport Community THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY, Having regard to the Treaty establishing the Transport Community, and in particular Article 24(1) thereof, HAS DECIDED AS FOLLOWS: Sole Article The Staff Regulations of the Transport Community, as set out in the Annex to this Decision, are hereby adopted. Done at ¦, For the Regional Steering Committee The President ANNEX Staff Regulations of the Transport Community 1. PURPOSE These Staff Regulations set out the terms and conditions of service of the staff members of the Permanent Secretariat of the Transport Community. They form an integral part of the individual employment agreements except where provided otherwise in these Staff Regulations. 2. DEFINITIONS AND APPLICABILITY 2.1. Definitions (1) Contracting Parties means the Contracting Parties to the Treaty establishing the Transport Community, namely the European Union and the South East European Parties (the Republic of Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Kosovo (*1), Montenegro and the Republic of Serbia); (2) Steering Committee means the Regional Steering Committee of the Transport Community; (3) Secretariat means the Permanent Secretariat of the Transport Community; (4) Director means the Director of the Secretariat; (5) staff members means all officials of the Secretariat, namely the Director, Deputy Directors and all other staff from the Contracting Parties, working permanently at the Secretariat in accordance with these Staff Regulations, and seconded experts; (6) local staff means persons, other than staff members, who are recruited by the Secretariat in the Republic of Serbia for the purposes of technical work such as maintenance, cleaning, driving etc.; (7) seconded experts means staff seconded by their governments or international organisations for an assignment within the Secretariat; (8) Headquarters Agreement means the Agreement between the Republic of Serbia and the Transport Community regarding the seat of the Secretariat; (9) rules on recruitment, working conditions and geographical equilibrium means the rules on the recruitment, working conditions and geographical equilibrium of the staff of the Permanent Secretariat of the Transport Community; (10) psychological harassment means any improper conduct that takes place over a period of time, is repeated or systematic and involves physical behaviour, spoken or written language, gestures or other acts that are intentional and that may undermine the personality, dignity or physical or psychological integrity of any person; (11) sexual harassment means conduct relating to sex which is unwanted by the person to whom it is directed and which has the purpose or effect of offending that person or creating an intimidating, hostile, offensive or disturbing environment. Sexual harassment shall be treated as discrimination based on gender; (12) misconduct by the Director means: (a) when the Director retains partially or in full the salary of a staff member and the delay is longer than 15 working days; (b) when the Director is in breach of the employment conditions as specified in the employment agreement; or (c) when the Director has committed an assault or a significant libel in relation to a staff member; (13) misconduct by the staff member means: (a) unjustified refusal by the staff member to fulfil specific tasks assigned by the Director or the staff member's other superior, where the staff member has been at least once already notified in writing about similar lack of performance; (b) commiting a crime; (c) abandonment of post, namely when the staff member is absent without authorisation or without satisfactory explanation for more than seven working days; (d) psychological or sexual harassment; (e) any conduct which can reasonably be expected to bring or have brought the Transport Community into serious public discredit; (f) any usage or attempt to use the staff member's position at the Secretariat for his or her personal advantage; or (g) any form of abuse of Transport Community funds. 2.2. Applicability (a) These Staff Regulations shall apply to staff members and shall not apply to local staff. (b) Seconded experts shall have special arrangements governed by a contract between the Secretariat and the seconding government or international organisation. The Director shall decide in each case on the extent to which these Staff Regulations shall apply to seconded experts. 3. DUTIES, OBLIGATIONS AND PRIVILEGES 3.1. The international nature of service By accepting their appointment, staff members shall pledge themselves to discharge their functions and regulate their conduct solely in the interests of the Transport Community. They shall be subject to the authority of the Director and shall be responsible to him or her in the exercise of their functions. They shall not seek or accept instructions in the performance of their duties from any government, international organisation or other authority external to the Transport Community. 3.2. Conduct (a) Staff members shall conduct themselves at all times in a manner befitting the international status of the Transport Community. The privileges and immunities applicable in accordance with the Headquarters Agreement are conferred in the interests of the Transport Community. (b) Staff members shall not, in the performance of their duties and save as hereinafter provided, deal with any matter in which, directly or indirectly, they have any personal interest such as to impair their independence, and, in particular, family or financial interests. (c) Any staff member to whom it falls, in the performance of his or her duties, to deal with a matter referred to in point (b) of this Section, shall immediately inform the Director. The Director shall take any appropriate measure, and may in particular relieve the staff member from responsibility in that matter. (d) Staff members may neither keep nor acquire, directly or indirectly, in undertakings which are subject to the authority of Transport Community or which have dealings with it, any interest of such kind or magnitude as might impair their independence in the performance of their duties. (e) A staff member who receives orders which he or she considers to be irregular or likely to give rise to serious difficulties shall inform his or her immediate superior. If the immediate superior confirms the orders and the staff member believes that such confirmation does not constitute a reasonable response to the grounds of his or her concern, the staff member shall refer the question in writing to the hierarchical authority just above the immediate superior. If the latter confirms the orders in writing, the staff member shall carry them out unless they are manifestly illegal or constitute a breach of the relevant safety standards. If the immediate superior considers that the orders must be executed promptly, the staff member shall carry them out unless they are manifestly illegal or constitute a breach of the relevant safety standards. At the request of the staff member, the immediate superior shall be obliged to give such orders in writing. (f) Any staff member who, in the course of or in connection with the performance of his or her duties, becomes aware of facts which give rise to a presumption of the existence of possible illegal activity, including fraud or corruption, detrimental to the interests of the Transport Community or of conduct relating to the discharge of professional duties which may constitute a serious failure to comply with the obligations of staff members, shall without delay inform the Director or, if he or she considers it useful, the Chair of the Steering Committee, or the European Anti-Fraud Office (OLAF). (g) Staff members shall not suffer any prejudicial effects on the part of the Transport Community as a result of having communicated the information referred to in points (e) and (f) of this Section, provided that they acted reasonably and honestly. 3.3. Outside activities (a) Staff members shall not engage in any activity outside the Transport Community which is incompatible with the proper performance of their duties, or may cause a conflict between personal interests and the interests of the Transport Community, or may cause damage to the reputation of the Transport Community. (b) Staff members shall not engage in any paid activity outside the Transport Community without prior written approval of the Director. (c) A staff member who has a share, directly or indirectly, of a company involved in the transport sector, which allows him or her to influence the management of the company, shall notify in writing the Director about that fact. If that is the case for the Director, he or she shall inform the Presidency of the Steering Committee. 3.4. Harassment Staff members shall refrain from any form of psychological or sexual harassment. A staff member who has been the victim of psychological or sexual harassment shall not suffer any prejudicial effects on the part of the Secretariat. A staff member, who has given evidence on psychological or sexual harassment, shall not suffer any prejudicial effects on the part of the Secretariat, provided he or she has acted honestly. 3.5. Use and release of information (a) Staff members shall exercise the necessary discretion in all matters of official business. They shall not, except in the performance of their duties or with the authorisation of the Director, communicate to any person unpublished information known to them by reason of their official position, nor shall they at any time use such information to any personal advantage, including financial advantage. That obligation shall continue to bind staff members after their termination of service. (b) Staff members shall not publish, cause to be published, or assist in the publication of any material relating to the Transport Community or deliver a public address on behalf of the Transport Community except in the course of their duties or with the authorisation of the Director. (c) Official communication on behalf of the Transport Community shall be performed by the Director or explicitly authorised staff members. 3.6. Proprietary rights and the use of information technology facilities (a) All rights including title, copyrights and patent rights in relation to any work performed by staff members as part of their official duties shall be vested in the Transport Community. (b) All resources made available to staff members by the Transport Community for the purpose of fulfilling their responsibilities, including but not limited to objects, documents, notes and correspondence, shall be used solely for those purposes. (c) When using the information technology facilities of the Transport Community, staff members shall not obtain on request or disseminate illegal material or content that may bring the Transport Community in disrepute. 3.7. Honours and gifts (a) In connection with their duties, staff members shall not accept or offer any honour, decoration, favour, gift or fee from or to any government, international organisation or any other source external to the Secretariat, which is incompatible with their status as international civil servants. Staff members being offered or receiving any such an honour, decoration, favour, gift or fee shall immediately report that fact to the Director. Gifts received by staff members in an official capacity shall become the property of the Transport Community, shall be kept at the premises of the Secretariat and shall be listed in an index drawn up for that purpose. (b) Point (a) of this Section shall not apply to objects of low value which, evident from their nature, are provided as usual practice of hospitality such as pens, bags, folders etc. 4. RECRUITMENT 4.1. Rules on recruitment Staff members shall be recruited in accordance with the rules on recruitment, working conditions and geographical equilibrium. 4.2. Requirements (a) The paramount consideration in the recruitment of staff members shall be the necessity of securing high standards of competence, efficiency and integrity required by the Transport Community. (b) Recruitment as a staff member shall require at least: (i) a level of post-secondary education attested by a diploma, or a level of secondary education attested by a diploma giving access to post-secondary education, and appropriate professional experience of at least five years or, where justified in the interest of the service, professional training or professional experience of an equivalent level; or either a level of education which corresponds to completed university studies of at least three years attested by a diploma, or where justified in the interest of the service, professional training of an equivalent level; (ii) being a citizen of one of the Member States of the European Union or of one of the South East European Parties, enjoying full rights as a citizen; (iii) fulfilment of any obligations imposed by the laws concerning military service; (iv) the appropriate character references as to the staff member's suitability for the performance of his or her duties; and (v) certification by a qualified medical practitioner that the staff member possesses the degree of physical fitness needed for the post. 4.3. Employment agreement (a) The terms of employment of a staff member shall be governed by an employment agreement which shall be signed by the Director and by the staff member. Employment agreements for the Director and the Deputy Directors shall be signed by the Presidency of the Steering Committee. (b) An employment agreement shall state as a minimum: (i) name and legal address of the Secretariat; (ii) name and legal address of the staff member; (iii) place of recruitment, i.e. the place where the staff member had his or her normal residence immediately before taking up duty at the Secretariat; (iv) the effective date of appointment; (v) duration of the appointment; (vi) ordinary duty station; (vii) job title; (viii) total remuneration pertaining to the appointment; (ix) conditions for probation; (x) annual leave entitlement; (xi) the number of working hours per week; and (xii) the list of documents, which are attached to the employment agreement, including these Staff Regulations, and which refer to the regulation of the employment relationship. 4.4. Job descriptions (a) Each post at the Secretariat shall have a job description specifying the internal classification of the post, the reporting line, the duties and responsibilities and the competencies and qualifications required. Job descriptions shall be approved by the Director and shall be attached to the employment agreement. (b) The Director may suspend with appropriate justification any of the staff member's duties and responsibilities. This may however not affect the salary of the staff member. 4.5. Substitution (a) The Director may nominate substitutes in case of his or her absence, for administrative and financial management reasons. Such nomination shall not automatically transfer any rights in relation to the implementation of the budget of the Transport Community. (b) The Director may nominate substitutes for staff members during their absence for more than three working days. Within that time limit, the responsible staff member shall be nominated on an ad hoc basis. 4.6. General performance requirements (a) Staff members shall fulfil their duties and responsibilities conscientiously and shall strictly follow all instructions and guidelines provided by the Director and other superiors or supervisors. Staff members shall report to the Director regarding their activities on a regular basis. (b) The Director may assign, either temporarily or permanently, duties and responsibilities to a staff member that correspond to the staff member's education and training and capabilities and which are reasonable in terms of the relevant job description. (c) Staff members may present in writing their disagreement with any assignment if they believe that it is not in accordance with the requirements under point (b) of this section. 4.7. Performance appraisal and staff dialogues (a) The performance of each staff member shall be reviewed at periodic intervals, at least once a year, according to the principles of ability, efficiency and conduct in the service. (b) Performance reports, including comments and recommendations, shall be made in writing by the immediate superiors. The annual report shall be discussed with and shown to the staff member concerned who may attach to it such comments as he or she may consider relevant and shall sign and date it. 4.8. Appointments and extension periods (a) Appointments and extensions shall be granted for a fixed term to be specified by the Director and may be renewed. A fixed term appointment shall carry the expiry date specified in the employment agreement. A fixed term appointment or extension shall not carry any obligation of or right to extension or further extension or conversion to another type of appointment. (b) The Director shall inform the staff member in writing, at least three months before the expiry of the employment agreement, whether or not a renewal of the employment agreement is offered and, if so, under what conditions. Staff members who are offered a renewal shall inform the Director in writing, within one month following receipt of the offer, whether or not they accept the offer. Otherwise the Director may consider the offer to have been rejected. (c) The appointment of the Director and the Deputy Director shall not exceed three years and can be renewed no more than twice. 4.9. Probationary period (a) Appointments shall be subject to a probationary period as provided by the rules on recruitment, working conditions and geographic equilibrium and by further conditions that may be specified in the employment agreement. (b) For the purpose of probation, only working days effectively served during the probationary period shall count. In case of absence of a staff member from work for more than 15 working days, the probationary period shall automatically be extended by the relevant number of working days which the staff member has not served. (c) During the probationary period the staff member may terminate the employment agreement by giving one month's notice. (d) During the probationary period, the Director may terminate the employment agreement with one month's notice if the work of the staff member is assessed as being insufficient. The Director may also terminate the employment agreement immediately provided that all due salary payments are made, including for the notice period. Otherwise the staff member's performance shall be appraised by his or her supervisor in accordance with points 23 and 24 of the rules on recruitment, working conditions and geographic equilibrium. Based on the performance appraisal report, the appointment shall be confirmed or terminated with immediate effect or the probationary period extended by a maximum of six months. (e) If the Director fails to take a decision by the end of the probationary period, the appointment shall be considered confirmed. 5. WORKING HOURS AND PART-TIME WORK 5.1. Determination of working hours (a) The normal working week shall consist of five working days, Monday to Friday, with eight working hours each day for full-time staff which include a mandatory break of 30 minutes. Staff members shall commence their working day no later than 9.00. (b) The working hours of seconded experts shall be regulated by the contracts between the Secretariat and the seconding government or international organisation, taking into account their duties during the period of secondment at the Secretariat. (c) The Director shall issue rules on the flexible use of working hours within the normal working week. (d) No compensation shall be given for hours worked in excess of the established working week except as provided by point (e) of this Section. (e) Staff members who, due to the requirements of service, have been directly instructed by their supervisor, upon approval by the Director, to work overtime, and who have accepted this, shall be given compensation. Compensation shall be given in the form of time-off, at the rate of one hour for each hour of overtime worked. For work performed after 20.00, at weekends and on official holidays, the compensation rate shall be 1,5 hours per hour worked. Staff members shall keep records of any overtime performed which shall be certified by the supervisor having requested the overtime. Compensation for overtime work in the form of time-off shall be used by the staff member within two months of the overtime. Overtime compensation not used within that period shall be forfeited. In any case, all unused overtime compensation shall be forfeited by the end of each calendar year. Overtime work shall not exceed 20 hours per month, unless duly justified in exceptional situations and subject to a reasoned written approval by the Director. 5.2. Part-time work (a) Staff members may request authorisation to work part-time. The Director may grant such authorisation if it is compatible with the interests of the Secretariat. Staff members shall be authorised to work part-time in the following cases: (i) to care for a child under nine years of age; (ii) to care for a child aged between nine and 12, if the reduction in working time is no more than 20 % of normal working time; (iii) to care for a seriously ill or disabled spouse, relative in the ascending line, relative in the descending line, brother or sister; (iv) to take part in further training, or (v) as of the age of 58, during the last five years before retirement. (b) Where part-time work is requested in order to take part in further training or as of the age of 58, the Director may refuse authorisation or postpone its date of effect only in exceptional circumstances and for overriding service-related reasons. Where the entitlement to authorisation is exercised to care for a seriously ill or disabled spouse, relative in the descending line, brother or sister, or to take part in further training, the total of all such periods shall not exceed six months during the staff member's employment at the Secretariat. 6. TERMINATION OF THE EMPLOYMENT AGREEMENT The employment agreement shall be subject to termination in accordance with the following conditions and in the following forms: (a) during the probationary period: with a registered letter of termination; (b) upon expiration of its term: under the conditions laid down in point (b) of Section 4.8; (c) by mutual agreement: with a written note, signed by the staff member and the Director; (d) misconduct of the staff member: with a registered letter of termination; (e) misconduct of the Director: with a registered letter of termination; (f) lack of professional performance (incompetence): with a registered letter of termination; (g) restructuring or lack of resources: with a registered letter of termination; (h) health reasons: with a registered letter of termination; (i) reaching the age of retirement: with a registered letter of termination. 7. EARLY TERMINATION BY A STAFF MEMBER (a) Staff members may request termination of their employment agreement with two months' notice. The Director and the staff member may agree on shorter notice and other specific conditions of the termination. (b) Staff members may terminate the employment agreement without notice in case of established misconduct by the Director. The right to terminate the employment agreement on this ground shall be forfeited after two months following the misconduct in question. (c) Staff members, upon producing medical evidence, may terminate their employment agreement with one month's notice if their health does not allow further fulfilment of their duties. A staff member may agree on earlier termination with payment for the relevant period. 8. EARLY TERMINATION BY THE DIRECTOR (a) The Director may terminate the employment agreement without notice in case of established misconduct of a staff member. (b) The Director may terminate the employment agreement with three months' notice in case of demonstrated lack of sufficient professional competence in relation to the job description for the relevant position and the assigned tasks. Before taking the decision on such termination, the Director shall provide written notification with concrete motives and a reasonable time to improve competence, which may not be less than one month of effective work. The Director shall also ask written clarifications from the staff member. Clarifications shall be produced by the staff member within five working days upon receiving the request. If the staff member fails to present written clarifications within five working days upon receiving the request, the Director may take a decision based on the rest of the available information. (c) The Director may terminate the employment agreement upon a decision by the Steering Committee related to restructuring, insufficiency of resources or reduction of staff. Termination notices in such cases may not be shorter than three months. (d) The Director may terminate the employment agreement at the earliest six months after the establishment by certification by a qualified medical practitioner that a staff member, for health reasons, is permanently incapacitated for further service in accordance with his or her qualifications. Termination shall be with two months' notice. The Director may agree on earlier termination with payment for the relevant period. (e) The Director may terminate the employment agreement without notice when the staff member reaches the age of retirement. 9. SALARIES, TRAVEL AND MOVING EXPENSES 9.1. Salaries (a) The salary scale corresponding to the classification of posts in the Secretariat is provided in the Appendix to these Staff Regulations and shall regularly be reviewed by the Steering Committee to ensure that it remains competitive and in line with the requirements of the Secretariat. (b) Salaries shall be paid on a monthly basis, 12 times a year. The compensation stipulated in the employment agreement comprises all of the staff member's claims regarding remuneration including but not limited to travel time as described in these Staff Regulations and other relevant rules. 9.2. Travel expenses (a) A staff member travelling on mission and holding an appropriate travel order shall be entitled to reimbursement of travel expenses and to a daily subsistence allowance in accordance with the travel rules. (b) Such travel may take place upon: (i) appointment; (ii) transfer to another Transport Community duty station; (iii) official business and (iv) the termination of an employment agreement. 9.3. Moving expenses The Transport Community shall reimburse the costs of recruited staff members and their family members to move to the seat of the Secretariat to take up their posts and to move back to their place of recruitment upon termination of their employment agreement. The Steering Committee shall lay down detailed rules on the reimbursement of moving costs. 10. HOLIDAYS AND LEAVE 10.1. Official holidays Official holidays shall be those of the national legislation at the duty station. The Director shall issue the list of official holidays at the end of each calendar year for the following year. Staff members may, with prior approval by the Director, exchange up to three holidays per year for personal or religious reasons. The Director shall ensure that such exchanges shall not negatively affect the functioning of the Secretariat. 10.2. Annual leave (a) Staff members shall have annual leave at the rate of two-and-a-half working days per month. Annual leave may be accumulated until 31 March of the year following the year in question. Leave accumulated in the preceding year and not used by 31 March of any year shall be forfeited. (b) Annual leave may be taken in days and half days. It shall be approved by the Director upon agreement with the supervisor. The Director, subject to the needs of the service, shall give each staff member the opportunity to take the annual leave to which he or she is entitled. (c) Accrued annual leave shall be used within the notice period. 10.3. Sick leave (a) Staff members shall be granted sick leave not exceeding six months in any three consecutive years. The first three months shall be on full salary and the second three months on half salary. No more than three months' sick leave on full salary and three months' sick leave on half salary shall normally be granted in any period of 12 consecutive months. (b) A staff member absent from duty because of sickness for more than one working day shall submit a medical certificate stating the probable duration of his or her incapacity. Absence on Monday or Friday shall be covered by a medical certificate. Sick leave without a medical certificate may be used no more than twice in any six month period. 10.4. Maternity leave (a) Female staff members shall have a total of 16 weeks of maternity leave with full pay. Maternity leave may commence no earlier than eight weeks prior to the anticipated date of birth upon submitting a medical certificate indicating the anticipated date of birth. In case of serious danger either for the mother or the child, maternity leave may commence earlier, upon presentation of a medical certificate recommending earlier maternity leave. Maternity leave may not commence later than four weeks prior to the anticipated date of birth. (b) Post-delivery leave shall extend over a period of eight weeks after the date of birth. That period shall be extended for any unused period of maternity leave prior to the date of birth. In case of preterm birth, multiple births or a Caesarean section, post-delivery leave shall extend over a period of 12 weeks after the date of birth. 10.5. Bereavement leave Staff members shall have a total of five working days of special leave with full pay per year in case of the death of a spouse, child, parent or other close relatives who were living in the same household as the staff member. 10.6. Special paid leave (a) Staff members may be granted special paid leave in the following cases: (i) marriage of the staff member: five consecutive working days; (ii) marriage of a child: two consecutive working days; (iii) birth of a child: ten consecutive working days, to be taken during the 14 weeks following the date of birth; (iv) change of residence of the staff member: two consecutive working days. (b) Up to 10 working days of special paid leave per year may be granted for educational purposes of benefit to the Transport Community. 10.7. Special non-paid leave Staff members may exceptionally be granted special non-paid leave at the discretion of the Director who shall take into account the interests of the Secretariat. The Director shall decide on the conditions and the period of special non-paid leave in each individual case on the ground of the application by the staff member while taking into account the interests of the Secretariat. 10.8. Leave for children Staff members shall have two working days of annual leave per year for each child they have. 10.9. Leave for home travel Staff members shall have two working days of annual leave per year for travel to their place of recruitment except when their place of recruitment is the place where the Secretariat has its seat. 10.10. Leave for service Staff members shall have one additional working day of annual leave per year after every five years of service at the Secretariat. 10.11. Unauthorised absence Unauthorised absence from duty shall be charged to the staff member's overtime balance, if any, or his or her accrued annual leave. If the staff member has no accrued annual leave, he or she shall not receive pay for the period of unauthorised absence. This shall not preclude any disciplinary actions. 11. RETIREMENT RULES Staff members shall retire at the end of the last day of the month in which they reach the age of retirement as applicable in their place of recruitment. 12. SOCIAL SECURITY BENEFITS, PENSIONS AND DISABILITY INSURANCE (a) In accordance with the Headquarters Agreement, staff members and their family members shall have the right to participate in any social security insurance of the Republic of Serbia (health, unemployment, pension and disability). (b) The Transport Community may contribute to the health, unemployment, pension and disability insurance for staff members and their family members in accordance with detailed rules to be laid down by the Steering Committee. 13. STAFF APPEAL Staff members may notify in writing the Director  or the Presidency of the Steering Committee when the complaint concerns the Director  whenever they consider that they have been treated in a manner which is in breach of the provisions of these Staff Regulations, the rules on recruitment, working conditions and geographical equilibrium or other relevant rules or that they have been subject to unjustifiable or unfair treatment by a superior. 14. CONCILIATION COMMITTEE (a) Without prejudice to Section 15 of these Staff Regulations, any dispute between the Secretariat and the staff member concerning these Staff Regulations, the rules on recruitment, working conditions and geographical equilibrium or other relevant rules shall, in the first instance, be submitted to a Conciliation Committee. (b) The Conciliation Committee shall be composed of: (i) a representative of the current Presidency of the Steering Committee; (ii) a representative of the Presidency of the Steering Committee for the next term; (iii) a representative of the European Commission. (c) The Conciliation Committee shall decide by majority. (d) The Steering Committee shall establish rules of the procedure before the Conciliation Committee. 15. DISPUTE SETTLEMENT (a) Any dispute between the Secretariat and a staff member concerning these Staff Regulations, the rules on recruitment, working conditions and geographical equilibrium or other relevant rules shall be settled by an arbitrator to be appointed by the Steering Committee. (b) The arbitrator shall decide on the dispute in accordance with these Staff Regulations, the rules on recruitment, working conditions and geographical equilibrium or other relevant rules. Matters concerning the interpretation of the Treaty establishing the Transport Community shall not be within the competence of the arbitrator. (c) All dispute settlement proceedings shall take place in Belgrade, and the language of these proceedings shall be English. The Steering Committee shall lay down the rules on dispute settlement with a view to facilitating a timely procedure with reasonable costs to the parties. (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. APPENDIX Indicative monthly salaries of staff members of the Secretariat 1. Position 2. Monthly salary in Euros Director 8 000 -10 000 Deputy Director 6 000 -7 000 Head of Division 5 500 -6 200 Expert 4 500 -5 000 Assistant to the Director 2 500 Secretary 2 000 DRAFT DECISION No ¦/2019 OF THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY of ¦ on the adoption of vacancy notices for the Director and the Deputy Director of the Permanent Secretariat of the Transport Community THE REGIONAL STEERING COMMITTEE OF THE TRANSPORT COMMUNITY, Having regard to the Treaty establishing the Transport Community, and in particular Article 24(1) and Article 30 thereof, HAS DECIDED AS FOLLOWS: Sole Article 1. The vacancy notice for the Director of the Permanent Secretariat of the Transport Community, as set out in Annex 1 to this Decision, is hereby adopted. 2. The vacancy notice for the Deputy Director of the Permanent Secretariat of the Transport Community, as set out in Annex 2 to this Decision, is hereby adopted. Done at ¦, For the Regional Steering Committee The President ANNEX 1 Vacancy notice for the Director of the Permanent Secretariat of the Transport Community Permanent Secretariat of the Transport Community The Permanent Secretariat of the Transport Community is announcing a vacancy for the full-time position of DIRECTOR OF THE PERMANENT SECRETARIAT OF THE TRANSPORT COMMUNITY 1. The Permanent Secretariat of the Transport Community The Transport Community is an international organisation established by the Treaty establishing the Transport Community (the Treaty) that was signed on 9 October 2017 and comprises the following Contracting Parties: the European Union and the South East European Parties, namely Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Kosovo (*1), Montenegro and Serbia. The Transport Community shall be based on the progressive integration of transport markets of the South East European Parties into the European Union transport market on the basis of the relevant acquis, including in the areas of technical standards, interoperability, safety, security, traffic management, social policy, public procurement and environment, for all modes of transport excluding air transport. The aim of the Treaty is the creation of a Transport Community in the field of road, rail, inland waterway and maritime transport as well as the development of the transport network between the European Union and the South East European Parties. The Permanent Secretariat of the Transport Community (the Secretariat) is one of the institutions set up under the Treaty. Being the only institution with permanent staff, it provides administrative support to the other institutions of the Transport Community (the Ministerial Council, the Regional Steering Committee, the technical committees and the Social Forum), acts as a Transport Observatory to monitor the performance of the indicative TEN-T extension of the comprehensive and core networks to the Western Balkans and supports the implementation of the Western Balkans Six (WB6) Connectivity Agenda aiming to improve links within the Western Balkans as well as between the region and the European Union. It also reviews the implementation of the obligations under the Treaty. The Secretariat has an initial staff of 18 experts (that could be expanded) and manages the Transport Community budget, which amounts to EUR 1 626 000 for 2019. The working language of the Transport Community is English. The Secretariat is based in Belgrade. 2. The position of Director of the Secretariat Under Article 30 of the Treaty and the rules on the recruitment, working conditions and geographical equilibrium of the staff of the Permanent Secretariat of the Transport Community, the Director of the Secretariat is appointed by the Regional Steering Committee following consultation of the Ministerial Council, on a proposal of the European Commission. The mandate of the Director shall not exceed three years and can be renewed no more than twice. The Director heads and manages the Secretariat and is the legal representative and public face of the Transport Community. The Director is accountable to the Regional Steering Committee. The Director will be responsible for the overall direction and management of the Secretariat. The Director should ensure, within the operational and budgetary framework approved by the Regional Steering Committee, professional, high quality service by the Secretariat to attain the objectives of the Treaty. The Director will be responsible to ensure a smooth coordination between the Transport Community institutions, bodies and stakeholders, for the benefit of the achievement of the Transport Community goals. The Director will liaise with the South East European Parties, the European Commission, the Member States of the European Union, the international transport organisations, the international financial institutions including the Western Balkan Investment Framework (WBIF) and other stakeholders in order to promote the development and good functioning of the transport infrastructure in the region in line with the Trans-European Transport Network as extended to the Western Balkans. The Director will also provide support to the South East European Parties to implement the European Union legislation on transport and related areas as included and regularly updated in the Treaty. As provided in Article 31 of the Treaty, in the performance of their duties the Director and the staff of the Secretariat shall act impartially and shall not seek nor receive instructions from any Contracting Party. They shall promote the interests of the Transport Community. 3. Main Tasks of the Director The Director's responsibilities include: (1) the overall performance and management of the Secretariat, its resources and personnel; (2) the provision, in person as well as with the assistance of other Secretariat staff, of full administrative support to the Ministerial Council, the Regional Steering Committee, the technical committees and the Social Forum. This will include the preparation of meetings in cooperation with the Presidency (drafting documents and minutes, informing participants, assisting the meetings etc.); (3) the drafting and implementation of the budget, as well as annual reporting to the Regional Steering Committee on the implementation of the budget; (4) liaison with international financial institutions including WBIF and various transport related international organisations; developing and enhancing cooperation with organisations involved in the transport sector in the region on both bilateral and multilateral levels, attending international or regional conferences, giving presentations and promoting the objectives of the Treaty in general; (5) ensuring that recruitment by the Secretariat will be carried out in line with the relevant rules and that the Secretariat will have highly qualified personnel to carry out its responsibilities; (6) setting up cooperation mechanisms with transport and other relevant authorities of the South East European Parties and of the European Union and its Member States; (7) coordinating the preparation, though not necessarily authorship, of reports and other documents related to the objectives of the Treaty and required by the Regional Steering Committee; (8) facilitating coordination and information exchange between the Contracting Parties; (9) endorsing and supervising the communication plan of the Secretariat. In addition, the Director shall carry out any other tasks as requested by and under the instructions of the Regional Steering Committee. 4. Eligibility criteria To be considered for the selection procedure, applicants must meet the following eligibility criteria by the closing date for applications:  Be a citizen of a Contracting Party or of a Member State of the European Union;  University degree or diploma: Have:  a level of education which corresponds to completed university studies attested by a diploma when the normal period of university education is four years or more, or  a level of education which corresponds to completed university studies attested by a diploma and appropriate professional experience of at least one year when the normal period of university education is at least three years (this one year's professional experience cannot be included in the post-graduate professional experience required below);  Professional experience: Have at least 14 years' post-graduate experience acquired after the required qualification referred to above was obtained;  Relevant professional experience: Of the 14 years professional experience, have acquired at least four years in the transport sector, in transport policy or transport regulation;  Management experience: Have at least four years professional experience gained in a senior management function;  Languages: Have a thorough knowledge of English;  Age limit: At the deadline for applications, be able to complete the full three-year-mandate before the end of the month in which he or she reaches the age of 66.  Travel requirements: Medium to Intense; mostly within the South East European region and to the European Union. 5. Selection criteria Applicants will be assessed on the basis of the following selection criteria: (1) Managerial skills  Proven capacity to manage a public body, both at strategic and at operational level;  Sound experience in leading and motivating a team in a multicultural environment;  Sound experience in managing budgetary and financial resources. (2) Technical knowledge A university degree in economics, political science, law, transport or engineering is required. In addition, the following requirements for the candidate apply:  He or she must have extensive knowledge of regulatory policy and practice relevant to the transport sector;  Knowledge and/or experience in the transport sector of a Contracting Party would be an asset;  He or she must have capacity to develop a strategic vision for the Secretariat;  Knowledge of the European Union policies and processes, in particular of the European Union transport policy, would be an asset;  Experience of working with and/or in the South East European Parties region would be an asset; (3) Communication  Excellent ability to communicate orally and in writing to the public and to cooperate with stakeholders (European, international, national and local authorities, international organisations, etc.);  Good interpersonal skills and ability to establish and maintain effective working relations in a multicultural organisation and with the Contracting Parties, Treaty bodies and stakeholders that have interests in implementing the Treaty;  Excellent negotiation skills;  Thorough knowledge of English orally and in writing. Knowledge of an official language of the Contracting Parties is considered an asset. (4) International experience and knowledge of the European Union  Thorough understanding of the European Union institutions and how they operate and interact, and of European Union policies and international activities of relevance to the activities of the Transport Community;  Professional experience acquired in European and/or international organisations is an asset. 6. Independence and declaration of interests The Director will be required to make a declaration of commitment to act independently in the public interest and to make a declaration in respect of any interests which might be considered prejudicial to his or her independence. Applicants must confirm their willingness to do so in their application. 7. Selection and appointment A selection panel will be set up for the selection process. This panel will invite applicants with the best profile for the specific requirements of the post to an interview, selected on the basis of their merits relevant to the post according to the criteria set out above. Candidates shortlisted by the selection panel will then be called for an interview with the Commissioner for Transport. Following those interviews, the European Commission will propose one candidate to the Regional Steering Committee. The Regional Steering Committee may ask for a hearing of the nominee before the decision for appointment is taken. The Regional Steering Committee will decide on the appointment of the Director, following consultation of the Ministerial Council. 8. Equal opportunities The European Commission and the Transport Community applies a policy of equal opportunities and non-discrimination in accordance with the rules on the recruitment, working conditions and geographical equilibrium of the staff of the Permanent Secretariat of the Transport Community. 9. Conditions of employment (1) The Director will be appointed as staff of the Transport Community for a three-year period, with a probationary period of six months. The employment agreement may be extended twice for successive periods of three years, based on performance and subject to a decision by the Regional Steering Committee. The place of employment is Belgrade, where the Secretariat is based. Compensation will be commensurate with the qualifications and experience of the successful candidate, corresponding to experience and education. The annual salary will range from EUR 96 000 to EUR 120 000, depending on the level of experience (2). Availability at the earliest convenience would be an advantage. 10. Application procedure For applications to be valid, candidates must submit: (1) a motivation letter; (2) a curriculum vitae (CV) in English. The CV should preferably be drafted using the Euro pass CV format (3). The CV must refer to the selection criteria as listed in this vacancy notice and explain how, in the candidate's view, he or she has each of the skills and competences mentioned therein; (3) certified copies of diplomas or certificates of studies; (4) copy of passport/ID; (5) employer references, work certificates or employment agreements; and (6) a signed declaration using the attached form in Appendix. Applications that are incomplete will be rejected. In order to facilitate the selection process, all communication with applicants concerning this vacancy will be in English. Applications should be sent by email to: XXXMOVE@ec.europa.eu (mail box to be created). Applicants are asked to report any change of address in writing without delay to the email above. Contact persons for additional information: xxxx 11. Closing date Applications must be sent by email no later than XXX (date of the email). The European Commission reserves the right to extend the closing date of this vacancy by publication on the websites of the European Commission and of the Transport Community. Shortlisted candidates will be contacted to schedule the interviews. The interviews will be held in Brussels, Belgium. 12. Important information for applicants Applicants are reminded that the work of the selection committees is confidential. It is forbidden for applicants to make direct or indirect contact with members of those committees or for anybody to do so on their behalf. 13. Protection of personal data The European Commission will ensure that candidates' personal data are processed as required by Regulation (EU) 2018/1725 of the European Parliament and of the Council (4). (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. (1) More details can be found in the Staff Regulations of the Transport Community at http (2) Subject to approval by the Ministerial Council. (3) The Europass CV can be downloaded from the website: http://europass.cedefop.europa.eu (4) Regulation (EU) 2018/1725 of the European Parliament and of the Council of 23 October 2018 on the protection of natural persons with regard to the processing of personal data by the Union institutions, bodies, offices and agencies and on the free movement of such data, and repealing Regulation (EC) No 45/2001 and Decision No 1247/2002/EC (OJ L 295, 21.11.2018, p. 39). APPENDIX Applicant's declaration Language skills: Mother tongue: ¦ Other languages: ¦ APPLICANT'S DECLARATION (1) I, the undersigned, declare that the information provided in this application form and its enclosures is correct and complete. (2) I declare that: (a) I am a citizen of one of the Member States of the European Union or one of the South East European Parties as listed in the Treaty establishing the Transport Community and enjoy my full rights as a citizen; (b) I have fulfilled any obligation imposed on me by the laws concerning military service; (c) I can produce appropriate character references to prove my suitability for the performance of the envisaged duties. (3) Upon request, I will provide supporting documents concerning points (a), (b) and (c) of point 2 promptly, and I recognise that, if I do not provide such documents, my application will not be considered. (4) I am aware that the following supporting documents are essential for the admissibility of my application form: (a) documents proving the date of birth, citizenship and residence; (b) diplomas or certificates of studies at the level required; (c) employer references, work certificates or employment agreements. (5) I declare that I have not been subject of a penal or disciplinary condemnation (public service or professional bodies) and that to my knowledge I am not the subject of disciplinary or criminal proceedings. (6) I am aware that any false declaration may result in the rejection of my application or, if necessary, the termination of the employment agreement with the Permanent Secretariat of the Transport Community. ¦ ¦ Date Signature ANNEX 2 Vacancy notice for the Deputy Director of the Permanent Secretariat of the Transport Community Permanent Secretariat of the Transport Community The Permanent Secretariat of the Transport Community is announcing a vacancy for the full-time position of DEPUTY DIRECTOR OF THE PERMANENT SECRETARIAT OF THE TRANSPORT COMMUNITY/HEAD OF ADMINISTRATIVE AND FINANCIAL SECTOR 1. The Permanent Secretariat of the Transport Community The Transport Community is an international organisation established by the Treaty establishing the Transport Community (the Treaty) that was signed on 9 October 2017 and comprises the following Contracting Parties: the European Union and the South East European Parties, namely Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Kosovo (*1), Montenegro and Serbia. The Transport Community shall be based on the progressive integration of transport markets of the South East European Parties into the European Union transport market on the basis of the relevant acquis, including in the areas of technical standards, interoperability, safety, security, traffic management, social policy, public procurement and environment, for all modes of transport excluding air transport. The aim of the Treaty is the creation of a Transport Community in the field of road, rail, inland waterway and maritime transport as well as the development of the transport network between the European Union and the South East European Parties. The Permanent Secretariat of the Transport Community (the Secretariat) is one of the institutions set up under the Treaty. Being the only institution with permanent staff, it provides administrative support to the other institutions of the Transport Community (the Ministerial Council, the Regional Steering Committee, the technical committees and the Social Forum), acts as a Transport Observatory to monitor the performance of the indicative TEN-T extension of the comprehensive and core networks to the Western Balkans and supports the implementation of the Western Balkans Six (WB6) Connectivity Agenda aiming to improve links within the Western Balkans as well as between the region and the European Union. It also reviews the implementation of the obligations under the Treaty. The Secretariat has an initial staff of 18 experts (that could be expanded) and manages the Transport Community budget, which amounts to EUR 1 626 000 for 2019. The working language of the Transport Community is English. The Secretariat is based in Belgrade. 2. Description of the position Under the direct supervision of the Director, the Deputy Director/Head of the administrative and financial sector will be responsible for the preparation of the budget of the Transport Community and its Secretariat and for all related staff issues. The Deputy Director will also have the responsibility of monitoring the communication strategy of the Secretariat as well as the regular maintenance of the transport databases/IT system, including the website of the Secretariat. In the absence of the Director, the Deputy Director will take responsibility for the overall direction and management of the Secretariat. 3. Main Tasks of the Deputy Director/Head of administrative and financial sector The main tasks will be: On financial issues: (1) to prepare the budget of the Transport Community as a whole and of the Secretariat in particular; (2) to assist the Director in operationally managing the budget, in compliance with the European Union rules of financial management; (3) to prepare operational information, as well as regular ad hoc reports for the competent institutions, relating to the preparation and management of the budget of the Transport Community; preparation of consolidate financial statements; response to the internal/external audit observations; (4) to be in charge of the availability and operation of efficient internal control systems and maintenance of relevant accountancy records; (5) to initiate the development and implementation of the accounting system, with a view to set an efficient and reliable reporting on financial activities, to improve the performance of the budget management and its control. On human resources/staff matters: (1) to liaise with the external accounting service as well as other related authorities (insurance companies/ministries); (2) to make the overall control of the maintenance of the database related to the leave entitlements of the officials in accordance with the Staff Regulations of the Transport Community; (3) to prepare the procedures and assist the Director in the recruitment of officials of the Secretariat, from an administrative and legal point of view. On IT- and communication-related issues: (1) to monitor the setting up of the Secretariat's website and its communication policy, in liaison with the Director; (2) to monitor the regular update of the IT systems of the Secretariat, including the update of the transport databases located in the Secretariat; (3) under the direct supervision of the Director, to organise and update the communication tools and instruments of the Secretariat; to liaise with the operational units in view to set up a communication plan for the Secretariat. 4. Eligibility criteria To be considered for the selection procedure, applicants must meet the following eligibility criteria by the closing date for applications:  Be a citizen of a Contracting Party or of a Member State of the European Union;  University degree or diploma: Have:  a level of education which corresponds to completed university studies attested by a diploma when the normal period of university education is four years or more, or  a level of education which corresponds to completed university studies attested by a diploma and appropriate professional experience of at least one year when the normal period of university education is at least three years (this one year's professional experience cannot be included in the post-graduate professional experience required below);  Professional experience: Have at least 10 years' post-graduate experience acquired after the required qualification referred to above was obtained;  Relevant professional experience: Of the 10 years professional experience, have acquired at least four years in administration, human resources or budget departments;  Languages: Have a thorough knowledge of English;  Age limit: At the deadline for applications, be able to complete the full three-year-mandate before the end of the month in which he or she reaches the age of 66.  Travel requirements: Medium to low. 5. Selection criteria Applicants will be assessed on the basis of the following selection criteria: (1) Technical knowledge  Proven experience in operationally managing a budget;  Extensive knowledge of managing human resources;  Sound knowledge of European Union rules on financial management, including auditing;  Ability to use communication tools;  Experience in leading a small team of persons;  Experience of working with and/or in the South East European Parties region would be an asset. (2) Communication  Excellent ability to communicate orally and in writing to cooperate with stakeholders (European, international, national and local authorities, international organisations, etc.);  Thorough knowledge of English orally and in writing. Knowledge of an official language of the Contracting Parties is considered an asset. (3) International experience and knowledge of the European Union  Knowledge of the European Union institutions/international public management;  Professional experience acquired in European and/or international organisations is an asset. 6. Selection and appointment A selection panel will be set up for the selection process. This panel will invite applicants with the best profile for the specific requirements of the post to an interview, selected on the basis of their merits relevant to the post according to the criteria set out above. Following those interviews, the European Commission will propose one candidate to the Regional Steering Committee. The Regional Steering Committee may ask for a hearing of the nominee before the decision for appointment is taken. The Regional Steering Committee will decide on the appointment of the Deputy Director, following consultation of the Ministerial Council. 7. Equal opportunities The European Commission and the Transport Community applies a policy of equal opportunities and non-discrimination in accordance with the rules on the recruitment, working conditions and geographical equilibrium of the staff of the Permanent Secretariat of the Transport Community. 8. Conditions of employment (1) The Deputy Director will be appointed as staff of the Transport Community for a three-year period, with a probationary period of six months. The employment agreement may be extended twice for successive periods of three years, based on performance and subject to decision by the Regional Steering Committee. The place of employment is Belgrade, where the Secretariat is based. Compensation will be commensurate with the qualifications and experience of the successful candidate, corresponding to experience and education. The annual salary will range from EUR 72 000 to EUR 84 000, depending on the level of experience (2). Availability at the earliest convenience would be an advantage. 9. Application procedure For applications to be valid, candidates must submit: (a) a motivation letter; (b) a curriculum vitae (CV) in English. The CV should preferably be drafted using the Euro pass CV format (3). The CV must refer to the selection criteria as listed in this vacancy notice and explain how, in the candidate's view, he or she has each of the skills and competences mentioned therein; (c) certified copies of diplomas or certificates of studies; (d) copy of passport/ID; (e) employer references, work certificates or employment agreements; and (f) a signed declaration using the attached form in Appendix. Applications that are incomplete will be rejected. In order to facilitate the selection process, all communication with applicants concerning this vacancy will be in English. Applications should be sent by email to: XXXMOVE@ec.europa.eu (mail box to be created). Applicants are asked to report any change of address in writing without delay to the email address above. Contact persons for additional information: xxxx 10. Closing date Applications must be sent by email no later than XXX (date of the email). The European Commission reserves the right to extend the closing date of this vacancy by publication on the websites of the European Commission and of the Transport Community. Shortlisted candidates will be contacted to schedule the interviews. The interviews will be held in Brussels, Belgium. 11. Important information for applicants Applicants are reminded that the work of the selection committees is confidential. It is forbidden for applicants to make direct or indirect contact with members of those committees or for anybody to do so on their behalf. 12. Protection of personal data The European Commission will ensure that candidates' personal data are processed as required by Regulation (EU) 2018/1725 of the European Parliament and of the Council (4). (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. (1) More details can be found in the Staff Regulations of the Transport Community on http (2) Subject to approval by the Ministerial Council. (3) The Europass CV can be downloaded from the website: http://europass.cedefop.europa.eu (4) Regulation (EU) 2018/1725 of the European Parliament and of the Council of 23 October 2018 on the protection of natural persons with regard to the processing of personal data by the Union institutions, bodies, offices and agencies and on the free movement of such data, and repealing Regulation (EC) No 45/2001 and Decision No 1247/2002/EC (OJ L 295, 21.11.2018, p. 39). APPENDIX Applicant's declaration Language skills: Mother tongue: ¦ Other languages: ¦ APPLICANT'S DECLARATION (1) I, the undersigned, declare that the information provided in this application form and its enclosures is correct and complete. (2) I declare that: (a) I am a citizen of one of the Member States of the European Union or one of the South East European Parties as listed in the Treaty establishing the Transport Community and enjoy my full rights as a citizen; (b) I have fulfilled any obligation imposed on me by the laws concerning military service; (c) I can produce appropriate character references to prove my suitability for the performance of the envisaged duties. (3) Upon request, I will provide supporting documents concerning points (a), (b) and (c) of point 2 promptly, and I recognise that, if I do not provide such documents, my application will not be considered. (4) I am aware that the following supporting documents are essential for the admissibility of my application form: (a) documents proving the date of birth, citizenship and residence; (b) diplomas or certificates of studies at the level required; (c) employer references, work certificates or employment agreements. (5) I declare that I have not been subject of a penal or disciplinary condemnation (public service or professional bodies) and that to my knowledge I am not the subject of disciplinary or criminal proceedings. (6) I am aware that any false declaration may result in the rejection of my application or, if necessary, the termination of the employment agreement with the Permanent Secretariat of the Transport Community. ¦ ¦ Date Signature